Appeal from an order of the Supreme Court at Special Term, entered May 19, 1976 in Greene County, which confirmed a report of commissioners of appraisal. As found by Special Term, the record contains evidence to support the finding of the commissioners as to the award for direct and consequential damages to the condemned premises of the defendant. However, the finding of the commissioners that other property of the defendant was damaged in the sum of $1,000 is without any support in the record and was error as a matter of law. Order modified, on the law, by reducing the award from $8,471.25 to $7,471.25, and, as so modified, affirmed, without costs. Settle order on notice. Greenblott, J. P., Sweeney, Main, Larkin and Herlihy, JJ., concur.